Marston, J.
Tbe defendant demurred to tbe plaintiff’s declaration, and the demurrer was sustained.
The objection to the declaration was not because of a want of words, but because of the arrangement thereof. There was not a clear and concise statement of the plaintiff’s cause of action, from which the defendant could with reasonable certainty ascertain wherein it had been guilty of negligence, and prepare to meet the charge. Many things were referred to in an uncertain, doubtful and ambiguous manner as a kind of general drag to meet the evidence, whatever it might be; but no particular duty, and breach thereof as causing the injury, was specifically counted upon. We do not deem it necessary to point out the objectionable features in some of the general counts.
The judgment will be affirmed with costs.
The other Justices concurred.